Defendants were tried jointly for the crime of having feloniously and burglariously broken into and entered the store of Herrick  Brooks, in the town of Middletown, *Page 676 
county of Lake, on the eighteenth day of September, 1918, "with intent then and there to commit a crime," and "then and there opened a safe by use of nitro-glycerine, contrary to the form, force and effect of the statute," etc. The jury returned a verdict of guilty as charged, and the court sentenced defendants to the state prison at San Quentin. Defendants appealed.
The clerk's transcript was filed January 25, 1919, and the reporter's transcript was filed February 6, 1919. Under rule II, the appellant in a criminal case is required to "file his points and authorities, with proof of service on the attorney-general, within fifteen days after the filing of the transcript." The cause was placed upon the April calendar and due notice thereof sent to defendants' attorneys. They have filed no points and authorities, and have not applied for further time in which to file points and authorities. At the call of the calendar there was no appearance for defendants and on motion of the attorney-general the cause was submitted on the record.
[1] We have read the evidence in the case and, while it is largely circumstantial, we cannot say it is insufficient to support the verdict.
The judgment is affirmed.